Citation Nr: 1234193	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  08-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip arthritis.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA), Regional Office (RO).  

In May 2009, the Veteran appeared at hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

In August 2011, the Board remanded the claim of service connection for right hip arthritis for additional development.  As the development has been completed no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Further procedural and evidentiary development is needed on the claim of service connection for psychiatric disorder, which is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Right hip arthritis is not affirmatively shown to have had onset inservice; right hip arthritis as a chronic disease was not manifested to a compensable degree within one year after the separation from service; and right hip arthritis is not otherwise the result of an injury, disease, or event in service.




CONCLUSION OF LAW

Right hip arthritis was not incurred in or aggravated by service, and service connection for right hip arthritis as a chronic disease may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2011). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for right arthritis, the RO provided pre-adjudication VCAA notice by letter in February 2007.  



The Veteran was notified of the type of evidence needed to substantiate the claim for service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service; and service connection for a chronic disease that becomes manifest within the year after service was possible.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or he could authorize VA to obtain any non-Federal records on his behalf.  The Veteran was also notified of the provisions for the effective date of a claim and for the degree of disability assignable for the claim.

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, except for secondary service connection), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The record contains the service treatment records and VA treatment records.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4)(i)(C).  


As there is no evidence that the claimed disability may be associated with an established injury or disease in service, a VA medical examination or VA medical opinion is not required under 38 C.F.R. § 3.159(c)(4) to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

As there is no evidence of any additional pertinent evidence that is available but not associated with the claims file, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of the right hip injury or disease.  

After service, VA records first document right hip arthritis or degenerative joint disease in January 2007.

On VA examination in January 2009, the Veteran's medical history included a total right hip replacement in December 2008. 

In May 2009, the Veteran testified that he injured his right hip in a fall from a tank at Fort Knox, Kentucky, and that he was given pain medication at that time at the base infirmary.  He stated he was treated after the fall at the hospitals at Fort Lewis, Washington, and at the Presidio, San Francisco in June or July 1966.  He stated that after service he went to VA clinic, but was told that there was nothing wrong with the hip.  



In August 2011, in its remand, the Board requested the in-patient records for the hospital at Fort Lewis, Washington, and at the Presidio, San Francisco in1966.  No records were found.

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service.  This may be accomplished by affirmatively showing inception during active service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be warranted for any disease or injury diagnosed after discharge, when all the evidence, including that pertinent to active service, establishes that the disease or injury was incurred in active service.  38 C.F.R. § 3.303(d). 


If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis or degenerative joint disease, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence. 38 U.S.C.A. § 1154(a).  The Veteran does not assert and the record does not show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Theories of Service Connection 

38 C.F.R. § 3.303(a) - Affirmatively Showing Inception in-service

On the basis of the entries in the service treatment records alone, which contain no reference to a right hip injury or arthritis, right hip arthritis was not affirmatively shown to have been present in service, so service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

38 C.F.R. § 3.303(b) (Chronicity) 

Although a right hip injury or arthritis was not affirmatively shown to have been present in service, the Veteran is competent to state that during a training exercise he fell into the interior of his tank when he was knocked off the turret in rough terrain and hit his right hip on the stairway and landed on his right hip.  (Veteran's testimony in May 2009), which is in the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  



For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.) 

Arthritis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   

Except, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Although the Veteran is competent to describe a hip injury and symptoms of right hip pain, which he can observe, the presence or diagnosis of arthritis cannot be made by the Veteran as a lay person based on mere personal observation.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of arthritis. 








Where, as here, there is a question of the presence or a diagnosis of the claimed disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements and testimony are offered as proof of the presence of right hip arthritis in service, the Veteran's lay statements and testimony are not competent evidence, and the statements and testimony are not admissible as evidence, that is, the Veteran's lay statements and testimony are not to be considered as competent evidence favorable to the claim. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of right hip arthritis until 2007, more than 38 years after service.  As for symptoms that later support a diagnosis by a medical professional, there is no competent medical evidence that associates right hip arthritis to an injury in service.  

Whereas here there is no evidence of a combination of manifestations sufficient to identify right hip arthritis and sufficient observation to establish chronicity in service, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 



The Veteran is competent to testified as to a right hip injury in service, which is sufficient to establish a notation of an injury in service for the purpose of continuity of symptomatology. 

The remaining question is whether there is competent lay or medical evidence of a nexus between the present right hip arthritis and the postservice symptomatology.  

Although the Veteran relates right hip arthritis to an injury in service, as it does not necessarily follow that there is a causal relationship between the current right hip arthritis and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent.  

The Veteran does assert that his current right hip arthritis is related to an injury in service, which is an expression of a causal relationship between the present disability and the continuity of symptoms.  As such a statement is an inference based on facts, it is an opinion rather than a statement of fact.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson, 581 F.3d at 1316.  The question is whether the Veteran is competent to render such an opinion.

As previously explained the Veteran as a lay person is not competent to diagnosis a right hip arthritis based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current right hip arthritis and the continuity of symptoms that he avers. 





For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present right hip arthritis and any postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based on continuity of symptomatology. 

As service connection is not established either by chronicity or by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), service connection may still be established under 38 C.F.R. § 3.303(d) (a disability first diagnosed after service).

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

After service VA records show that in 2007 right hip arthritis was document.  

As previously explained in addressing chronicity, there is no competent medical evidence of a diagnosis of right hip arthritis before 2007.  And the Veteran has not submitted any evidence from a medical professional and there is no other evidence of record that an injury in service is associated with the current right hip arthritis. See Jandreau, 492 F.3d at 1376-77. 

The Veteran does assert that his current right hips arthritis was caused by the injury in service, which is an expression of a causal relationship between the present disability and an injury in service.  As previously explained the Veteran as a lay person is not competent to offer an opinion on causation.  For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present disability and an in-service injury.  



Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim under 38 C.F.R. § 3.303(d). 

38 C.F.R. §§ 3.307, 3.309 (Presumptive Service Connection)

Right hip arthritis was first documented in 2007 well beyond the one year period after discharge from service in 1968  for presumptive service connection for arthritis as a chronic disease, and service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

Summary 

In the absence of competent evidence that there may be association between the current right hip disability and an injury in service, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, capable of lay observation, there 
is no possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83. 

It is the Veteran's general evidentiary burden to establish all elements of his claim, including a causal relationship between the present disability and an injury in service, the so-called "nexus" requirement.  38 U.S.C.A. §5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1287 (2009). 

For the above reasons, service connection for right hip arthritis, considering the applicable theories of service connection, is not established. 





ORDER

Service connection for right hip arthritis is denied.


REMAND

The Veteran seeks service connection for a psychiatric disorder, including posttraumatic stress disorder. 

After service VA records in December 2006 show diagnoses of posttraumatic stress disorder and major depressive disorder.  

In its remand in November 2011, the Board directed that the Veteran's claim be considered under the current provisions of 38 C.F.R. § 3.304(f)(3), pertaining to the establishment of an in-service stressor, if the stressor was related to the Veteran's "fear of hostile military activity."

As the supplemental statement of the case in June 2012 did not adequately address the Board's remand directive, the case is REMANDED for the following action: 

1. Afford the Veteran a VA psychiatric examination, including psychological testing for posttraumatic stress disorder, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder, including posttraumatic stress disorder or major depressive disorder, is related to service. 



In formulating the opinion, the VA examiner is asked to consider the following:  

The Veteran served in Vietnam for two months from September to November 1966. 

In service in January 1968, the Veteran complained of nervousness after the death of his son a few weeks earlier and Librium was prescribed. 

After service, the Veteran's psychiatric history by VA begins in December 2006 

The Veteran's file must be provided to the VA examiner for review. 

2.  After the development has been completed, adjudicate the claim of service connection for a psychiatric disorder, including posttraumatic stress disorder under 38 C.F.R. § 3.304(f)(3), pertaining to an inservice stressor related to "fear of hostile military activity.  If any benefit sought is denied is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


